Citation Nr: 1805070	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-00 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder, prior to September 3, 2014, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran had active duty from June 1995 to December 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The case was previously before the Board in June 2016, at which time the Board assumed jurisdiction over the reasonably-raised TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In June 2016, the Bord remanded the claims for further development and readjudication.  The Agency of Original Jurisdiction (AOJ) has substantially complied with the Board remand instructions, so the Board may proceed to the merits of the remanded claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Subsequently, in a July 2016 rating decision, the rating for major depressive disorder has been increased from 50 percent to 70 percent effective from September 3, 2014.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

During the course of the appeal, the Veteran changed representatives.  The Board notes that the Veteran is now represented by the American Legion.  See October 2017 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative



FINDINGS OF FACT

1.  Prior to September 3, 2014, the Veteran's service-connected major depressive disorder has been manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.

2.  From September 3, 2014, the Veteran's major depressive disorder has been manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for major depressive disorder higher than 50 percent prior to September 3, 2014, and a rating higher than 70 percent from that date, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017). 

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims in March 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, Social Security Administration (SSA) records, and other lay statements, have been associated with the record.  Moreover, the Veteran was afforded VA examinations in September 2011 and September 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2011 and September 2014 VA examinations of record are adequate and addressed all the relevant rating criteria for the Veteran's psychiatric disability.  

The Veteran was provided with VA examinations in September 2011 and September 2014 for major depressive disorder which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's condition.  It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV"). 38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM was recently updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was initially certified to the Board on July 15, 2015.  Thus, the claim was pending before the AOJ and DSM-V applies.  

The Board notes that when addressing an increased rating claim, the issue in determining the sufficiency of an examination is whether the examiner provided enough information to determine if the Veteran meets the rating criteria.  Despite the use of the DSM-IV in the September 2011 VA examination report, the Board still finds the examination reports adequate and not prejudicial to the Veteran, as they fully discuss the Veteran's major depressive disorder symptoms with results that are applicable to the rating criteria. 

The Veteran's most recent examination was in September 2014, and he has not asserted, and the evidence does not reflect that his condition has worsened since that time; therefore an additional examination is not required.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring of new examination).

In June 2016, the Board remanded the claim for additional development.  On remand, additional VA treatment records were obtained and associated with the record.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  Staged ratings are appropriate for an increased rating claim or in the adjudication of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007). 

In this case, the Veteran's major depressive disorder is rated under Diagnostic Code (DC) 9434.  He is assigned a 50 percent rating prior to September 3, 2014, and a 70 percent rating thereafter.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

This list of symptoms in this DC is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be all-encompassing or exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id.

The Veteran contends that his service-connected major depressive disorder is more disabling than evaluated.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

For the period on appeal prior to September 3, 2014, a rating higher than 50 percent is not warranted.  

During this period, the Veteran's major depressive disorder was primarily manifested by chronic sleep impairment, mild memory loss, and depressed mood.  The Veteran underwent a VA examination in September 2011.  At that time, the Veteran reported experiencing depression and trouble concentrating and going to sleep and staying asleep.  He denied a history of violent behavior although he reported history of suicide attempts in the past including back to 1996.  

Upon examination, the Veteran was noted to have anxiety and depressed mood.  Memory was impaired and panic attacks were present occurring less than once a week.  Thought processes were appropriate and the Veteran was able to understand directions.  He did not have slowness of thought or appear confused.  It was noted that there is abnormal speech which occurs persistently, described as circumstantial and circumlocutory speech.  It was not, however, stereotypical, illogical or obscure, irrelevant, or pressured.  There was no suspiciousness present nor any history of hallucinations or delusions observed.  Suicidal ideation was present including having suicidal thoughts but he would not carry them out.  Homicidal ideation was absent.

The examiner also noted that the Veteran experiences difficulty in getting along with co-workers and has difficulty with concentration, staying on task, and blames others for his problems.  He noted that the Veteran has difficulty establishing and maintaining effective work/school and social relationships because he is not very social.  

The best description of the Veteran's psychiatric impairment at that time was psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  The examiner opined that the above statement is supported by the depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.  He noted that the Veteran has no difficulty understanding commands and does not appear to pose any danger or injury to self or others.  The examiner also noted that the Veteran suffered from alcohol abuse in addition to major depressive disorder and that the symptoms of each mental disorder cannot be delineated from each other.  The Veteran's GAF score was 50 at that time

VA treatment records dated in 2012 reflect the Veteran's continued depression however, he denied suicidal ideation consistently.  In December 2013, the Veteran reported suicidal ideation with no intent.  In May 2014 the Veteran presented to hospital with suicidal ideation and worsening depression and anxiety.  At that time, the Veteran was described as depressed.  Speech was normal and memory and concentration were intact, but judgment and insight were impaired.  He was also noted to have poor concentration but denied past history of mania.  The Veteran presented with a superficial self-inflicted cut on his neck, but throughout the hospital admission, the Veteran continued to deny thoughts of self-directed violence or suicide or any aggressive ideation or intent.  GAF of 75 was reported at the time of discharge.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

Most of the above reported symptoms are contemplated by the currently assigned 50 percent rating.  The Board acknowledges that the Veteran has sporadically reported suicidal ideation (a symptom contemplated by a 70 percent disability rating).  While the Veteran was noted to have suicidal ideation, the September 2011 examiner noted that the Veteran would not carry out his suicidal thoughts.  As noted above, the Veteran reported suicidal ideation with no intent in December 2013.  Upon follow up a few days later, the Veteran denied suicidal ideation.  In May 2014, the Veteran was admitted for suicidal ideation, however, he denied any specific plan for acting on suicidal thoughts and was not sure if he would.  

Aside from these infrequent notations, the Veteran has consistently denied suicidal ideation, intent, or plan.  The facts of this case to be distinguishable from Bankhead v. Shulkin, 29 Vet. App. 10 (2017) in which the Court held that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas (a 70 percent disability rating under 38 C.F.R. § 4.130).  Under the unique facts of Bankhead, the claimant was noted to have had recurrent suicidal thoughts and behaviors of varying severity, frequency, and duration throughout the relevant appeal period.  Bankhead, 29 Vet. App. at 19-23. 

This case is distinguishable from Bankhead because, in this case, the Veteran has not had more than a few instances of suicidal ideation (passive or otherwise) throughout the appeal period.  Rather, he had limited instances of suicidal ideation that he reported to examiners.  VA treatment records, by contrast, overwhelmingly reflect that the Veteran has denied suicidal ideations.  Of equal import, VA physicians have assessed the Veteran's suicide risk level as low and determined that he did not appear to pose any threat of danger or injury to himself.  Based on the facts of this case, the three instances of reported suicidal ideation do not more nearly approximate occupational and social impairment with deficiencies in most areas, but rather reflects a less degree of impairment that is contemplated by the 50 percent rating assigned.

The September 2011 VA examiner stated that the Veteran's depressive disorder resulted in occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Otherwise, he generally functioned satisfactorily, with normal routine behavior, self-care and conversation.  Like the aforementioned symptoms, this level of overall functional impairment does not rise to the level contemplated under the 70 percent rating.

The record also reflects Global Assessment of Functioning (GAF) scores for this Veteran.  GAF scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  As noted above, the newly released DSM-5 dropped the use of GAF scores due to a perceived lack of reliability and poor clinical utility.  

The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5.  Although the recently adopted DSM-5 no longer utilizes the GAF scale, the scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review.  GAF scores reported during the period prior to September 3, 2014 range from 50 to 75.  GAF range of 51-60 indicates moderate symptoms; or any moderate difficulty in social, occupational, or school functioning.  The September 2011 VA examination report reflects a GAF of 50.  A GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

While the GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned, the fact remains that it represents a medical professional's professional estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation.  The Board observes that such GAF scores, when viewed in light of the Veteran's overall mental health picture, warrant an evaluation no higher than 50 percent and this evaluation is consistent with the symptomatology contemplated by such Rating Schedule.  

The Veteran's symptoms of depression, chronic sleep impairment, memory impairment, panic attacks, and anxiety as described above are specifically enumerated in the schedular criteria for a 30 percent rating.  His symptoms of disturbances in mood, circumstantial and circumlocutory speech, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships are specifically enumerated in the schedular criteria for a 50 percent rating.  

While the Veteran has reported suicidal ideation, such reports have been largely infrequent and controlled, with no intent. The Veteran has not displayed any other symptom that would support a finding of occupational and social impairment with deficiencies in most areas.  He has not experienced problems similar to those contemplated by the 70 percent rating, like obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Therefore, a rating in excess of 50 percent for the period prior to September 3, 2014, is not warranted.

For the period beginning September 3, 2014, a rating higher than 70 percent is not warranted.  

The Veteran was examined in September 2014 at which time he reported feeling depressed, having sleep problems, reduced libido.  Symptoms observed at that time were depressed mood, anxiety, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, and disturbance of motivation and mood.  The Veteran was cooperative, speech was with regular rate, volume, and prosody, thoughts were organized and goal directed.  The Veteran did not report any auditory, tactile, or visual hallucinations.  Attention and concentration were within normal limits and insight and judgment were intact.  Mood was slightly dysphoric and congruent with affect.  The Veteran denied suicide ideation, intent or plans.  The examiner described the Veteran's level of occupational and social impairment as with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

The examiner further noted that, based on review of treatment records, the Veteran's level of depression is not severe and in one case was noted to be in partial remission.  He stated that the Veteran has more than one mental disorder including  depression, alcohol abuse, and personality disorder and differentiated the symptoms attributable to each.  He further noted that the Veteran does have interpersonal problems but they were opined to be due to the diagnosed personality disorder and not due to depression.  The examiner concluded that the Veteran's symptoms of depression impair the Veteran's abilities only mildly.

VA treatment records reflect that the Veteran called the suicide prevention hotline in June 2016.  He was concerned about a physical altercation he had had with an employer.  He denied any current psychiatric crisis and suicidal and homicidal ideation.  

The Veteran's symptoms of depression, chronic sleep impairment, memory impairment, and anxiety as described above are specifically enumerated in the schedular criteria for a 30 percent rating.  His symptoms of disturbances in mood and difficulty in establishing and maintaining effective work and social relationships are specifically enumerated in the schedular criteria for a 50 percent rating.  Near continuous pani or depression affecting the ability to function independently and suicidal ideation are specifically enumerated in the schedular criteria for a 70 percent rating.  

The Board acknowledges that the Veteran's psychiatric disorder did cause some impairment; however, this impairment was not so profound as to cause total occupational and social impairment.  Here, the majority of the Veteran's symptoms do not reflect such a severity to warrant a 100 percent evaluation.  While the Veteran contends that he cannot work, the evidence does not reflect that the Veteran has total occupational and social impairment due to his major depressive disorder.
Based on the evidence, the Veteran's symptoms are not indicative of the type of severity warranting a rating in excess of 70 percent rating for the period on appeal. 

The Board has considered the Veteran's contentions that he is entitled to higher ratings.  The Veteran is competent to report symptoms of his major depressive disorder, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also credible in his belief that he is entitled to a higher rating.  However, given the medical professionals' expertise in evaluating mental disorders, the findings regarding severity of record provided by the medical professionals are more probative than the Veteran's statements.  As discussed above, the clinical evidence of record supports a finding that a rating in excess of 50 percent was not warranted for the Veteran's service-connected major depressive disorder at any time prior to September 3, 2014 and in excess of 70 percent since.

In light of the above, the Board finds that a disability rating in excess of 50 percent is not warranted for the Veteran's service-connected major depressive disorder at any time prior to September 3, 2014, or in excess of 70 percent since.  Accordingly, there is no basis for further staged ratings pursuant to Fenderson, 12 Vet. App. at 126-27.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

The Veteran contends that he in entitled to a TDIU as a result of his service-connected disabilities.  After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any period, in that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.

During the September 2011 VA examination, the Veteran reported that his unemployment was due to the effects of a mental condition because of the effects of his depression.  According to his July 2014 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that his depression and back pain from surgery prevent him from securing or following any substantially gainful occupation.  During the September 2014 VA examination, the Veteran reported that he was not working due to pain in his hands and problems with sleep as well as depression.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340 (a)(1), 4.15.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

In evaluating a claimant's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In this case, the Veteran's surgical scar has been rated as noncompensable.  Prior to September 3, 2014, the Veteran's service-connected major depressive disorder was rated at 50 percent, and thus, the combined rating prior to September 3, 2014 does not meet the criterion of 70 percent or more.  Therefore, the schedular criteria for TDIU were not met prior to September 3, 2014. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a claimant to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, while the Veteran has not been employed, he is not in receipt of disability benefits from the Social Security Administration and the evidence does not substantiate that his unemployability is based to any substantial degree on his service-connected disabilities.  

Although the Veteran claims he cannot work as a result of his depression, according to the September 2011 VA examiner, the Veteran has difficulty establishing and maintaining effective work/school and social relationships; however, psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  There is no indication that the Veteran's scar prevents him from working and as further discussed below the September 2014 VA examiner determined that his scar does not impact his ability to work.  The Board finds, therefore, that referral for a TDIU for consideration under 38 C.F.R. § 4.16(b) is not warranted.

From September 3, 2014, the service connected major depressive disorder has been rated as 70 percent disabling.  The schedular rating criteria for consideration of a TDIU under 38 C.F.R.  § 4.16(a) are met as of that date because the Veteran has two or more disabilities, with at least one disability ratable at 40 percent or more and a combined rating of 70 percent.

Evidence in support of entitlement to a TDIU is found in the Veteran's statements that he is unable to secure or follow substantially gainful employment due to his service-connected major depressive disorder as noted above.  

However, evidence against a finding of entitlement to a TDIU is found in VA opinions from September 2014.  In the September 2014 VA examination report, it was noted that the Veteran's symptoms mildly impact his interpersonal relatedness, attention, concentration, memory, motivation and drive.  The examiner noted the Veteran's erratic pattern of work, but opined that the Veteran would be able to secure and maintain gainful employment.  The September 2014 VA examiner further determined that the Veteran's level of occupational and social impairment with regard to his major depressive disorder was occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  In a separate September 2014 VA examination, it was noted that the Veteran's scar does not impact his ability to work.

The Board finds the VA opinions are highly probative as the examiners reviewed the Veteran's entire claims file before providing a clear opinion on the impact of the service-connected conditions on the Veteran's ability to work, as well as supporting rationale explaining the opinions.  The Board finds that the weight of the evidence does not demonstrate that the Veteran is unable to retain or obtain substantially gainful employment due to the service-connected psychiatric disorder and scar.  

Additionally, a 2011 SSA disability determination report indicated that the Veteran's major depressive disorder is not disabling because he did not take the requested medical examination needed to fully evaluate his condition.  

Based on the foregoing, the record contains evidence that the Veteran has been unemployed.  However, the Board finds that the weight of the evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The Board acknowledges the Veteran's contentions that his service-connected major depressive disorder renders him unemployable.  However, the weight of the competent and probative medical evidence of record does not support a finding of unemployability due to service-connected major depressive disorder or scar.  

Accordingly, at no time pertinent to this appeal have the criteria for TDIU been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

An initial rating for major depressive disorder higher than 50 percent prior to September 3, 2014, and a rating higher than 70 percent from that date, is denied.

A TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


